          Case 1:20-cv-01791-JEB Document 12 Filed 09/15/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )
                                                    )
 ALL PETROLEUM PRODUCTS ABOARD                      )
 THE BELLA WITH INTERNATIONAL                       )
                                                             Civil Action No. 20-1791 (JEB)
 MARITIME ORGANIZATION NUMBER                       )
 9208124, et al.,                                   )
                                                    )
        Defendants,                                 )
                                                    )
 MOBIN INTERNATIONAL LIMITED, et al.,               )
                                                    )
        Claimants.                                  )
                                                    )

                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Brian P. Hudak and withdraw the appearance of former Assistant United States Attorney Zia M.

Faruqui as counsel for Plaintiff the United States of America in this action.

Dated: September 15, 2020
       Washington, DC
                                                Respectfully submitted,


                                                         /s/ Brian P. Hudak
                                                BRIAN P. HUDAK
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                555 Fourth Street, NW
                                                Washington, DC 20530
                                                (202) 252-2549

                                                Attorney for the United States of America
